Citation Nr: 0426551	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  01-04 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, R.T.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
April 1944.  He died on September [redacted], 1999.  The appellant is 
his widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death, and entitlement to accrued benefits.  


FINDINGS OF FACT

1.  The veteran died in September 1999; the causes of death 
were metastatic colon cancer and Parkinson's disease.

2.  At the time of death, the veteran was service connected 
for psychoneurosis, and had been granted a 50 percent rating.  

3.  The veteran's death-causing colon cancer and Parkinson's 
disease were not manifested in service or within one year 
following the discharge from active duty; the colon cancer 
and Parkinson's disease were not the result of any disease of 
injury the veteran had in service.  

4.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2003).

2.  Entitlement to accrued benefits is denied.  38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. § 3.1000 (2003).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show treatment for any colon 
or neurological disorders.  

In a February 1945 rating decision, the veteran was granted 
service connection for psychoneurosis and assigned a 10 
percent rating.  

In a January 1949 rating decision, the veteran was granted an 
increased rating for his psychoneurosis to 50 percent 
disabling.  

VA Medical Center treatment records were submitted from 1999.  
They show that the veteran was seen for his colon cancer 
during this time.  

The veteran's death certificate showed that he died on 
September [redacted], 1999 of metastatic colon cancer with 
Parkinson's disease being listed as an underlying cause of 
death.  

In the May 2001 substantive appeal, the veteran's widow 
asserted that the decision did not include the veteran's 
tuberculosis and lungs.  

In a February 2002 letter, the appellant described the 
veteran's difficulties with his bowels.  She asserted that 
the VA healthcare system did not care for the veteran during 
the last few months of his life.  

At the appellant's Travel Board hearing in May 2004, she 
described the veteran's difficulty with his bowels and with 
pneumonia.  She asserted that the veteran did not get the 
proper care from VA.  She agreed that the veteran's 
psychiatric problem debilitated him and caused his demise.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In a letter dated April 2003, the RO informed the 
appellant what information and evidence she would have to 
submit in order to prove her claim of service connection for 
the cause of the veteran's death.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  The April 2003 letter 
informed the appellant that the RO would request all records 
held by Federal agencies to include medical records at VA 
hospitals, and would make reasonable efforts to help get 
private records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The April 
2003 letter told the appellant to give the RO enough 
information about the veteran's records so that it could 
request them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Even though the April 2003 letter did not 
specifically request that the appellant provide any evidence 
in her possession that pertained to her claim (as required by 
38 C.F.R. § 3.159 (b)), as will be described below, it is 
determined that the appellant is also not prejudiced by such 
failure.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in March 2000, it is determined that she is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in March 2000 predated the VCAA, 
the required notices described in the VCAA could not have 
been given before then.  Furthermore, VA has consistently 
asked the appellant for information about where and by whom 
the veteran was treated for the disabilities that caused his 
death, as well as his service-connected disabilities.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where the veteran 
was treated for his claimed conditions, VA has obtained the 
records.  The appellant was not prejudiced by the timing of 
the notices contained in the April 2003 VCAA letter.  
Following that letter, the development of the claim 
continued, and, in July 2003, the claim was reviewed and the 
appellant was sent a supplemental statement of the case.   As 
a result, the appellant was provided the required notices and 
she was afforded an opportunity to respond after she was 
fully informed of the evidence needed to substantiate the 
claim.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Entitlement to service connection for the cause of the 
veteran's death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (b) (2003).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2003).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c)(3) (2003).  

The law provides that service connection will be granted for 
a disease or disability if it is shown that the veteran 
suffered from such disease or disability and that it resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain diseases are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Board finds the preponderance of the evidence is against 
the appellant's claim.  The veteran died from colon cancer 
and Parkinson's disease, but the service medical records do 
not show treatment for any colon or neurological disorders.  
Also, there are no medical reports linking the veteran's 
colon cancer and Parkinson's disease to any disease or injury 
the veteran had in service.  Furthermore, there are no 
medical records linking the veteran's service-connected 
psychoneurosis (his only service-connected disability), to 
any of his fatal conditions.  

With regard to the appellant's own contention that the 
veteran's psychiatric condition debilitated him and caused 
his demise, the Court has made it clear that a layperson is 
not competent to provide evidence in matters requiring 
medical expertise. Espiritu v. Derwinski, 2 Vet. App. 492, 
495-5 (1992).  The appellant is a layperson, and lacks the 
medical expertise for her opinion in this matter to be 
competent medical evidence.

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the appellant's claim 
without obtaining a medical opinion as to the etiology of the 
colon cancer or Parkinson's disease.  As noted above, no 
diagnoses or treatment for colon cancer or Parkinson's 
disease were noted in service or within one year of leaving 
service.  Accordingly, a medical opinion discussing the 
etiology of the veteran's colon cancer and Parkinson's 
disease is not required under the provisions of 38 U.S.C.A 
§5103A (d) (West 2002).

The appellant's main contention seems to be that the veteran 
did not receive proper care from VA during the last few 
months of his life.  It is pointed out that this contention 
is not within the purview of the current claim of service 
connection for the cause of the veteran's death.  If the 
appellant is interested in filing a claim for compensation 
pursuant to 38 C.F.R. § 1151 for treatment provided at a VA 
facility, it is recommended that she speak with her 
representative as to how file such a claim.  

In the present case the preponderance of evidence is against 
a finding that the cause of the veteran's death was related 
to his active duty service.  It follows that the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable, and the 
appellant's claim of service connection for the cause of the 
veteran's death must be denied.  .


Entitlement to accrued benefits

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died. 38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2003).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits. 38 C.F.R. § 3.1000(c) (2003); see 38 C.F.R. § 
3.152(b).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2003).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 90 (1998),  the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  The Federal 
Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), cert. denied, 117 S. Ct. 2478 (1997), which stated 
that a consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Id. at 1300.  

The evidence shows that the veteran died in September 1999, 
but that there were no claims pending at the time of his 
death.  Accordingly, as no such claim was pending at the time 
of the veteran's death, pursuant to Jones, the appellant's 
claim must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied. 





	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



